Citation Nr: 0905566	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether the overpayment of VA benefits due to change in 
the Veteran's marital status in the amount of $7,247.00 was 
validly created.

2.  Entitlement to waiver of overpayment of VA benefits due 
to change in the Veteran's marital status in the amount of 
$7,247.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which found that the Veteran was responsible for an 
overpayment of VA benefits in the amount of $7,247.00 due to 
change in her marital status.

The Board notes that while the Veteran has requested a waiver 
of the overpayment in question, the statement of the case and 
supplemental statement of the case of record did not address 
the waiver issue, and the Board's decision is limited to the 
issue of whether the overpayment was properly created.

The issue of entitlement to waiver of overpayment in the 
amount of $7,247.00 is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran married her former husband "D" in August 
1992.  She divorced her former husband "D" in December 1994.

2.  The Veteran informed VA of her divorce in April 1995, but 
she continued to receive benefits for "D" as her spouse 
until November 2004, resulting in an overpayment to the 
Veteran of $14,495.00.

3.  In August 2005, the Committee on Waivers and Compromises 
granted a waiver of the overpayment in the amount of 
$7,247.50; waiver of the remaining $7,247.00 was denied.

4.  VA was not solely at fault for the creation of the debt.


CONCLUSION OF LAW

An overpayment of compensation benefits based on the removal 
of a dependent spouse was properly created.  38 U.S.C.A. §§ 
5107, 5111, 5112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.400, 3.401, 3.500, 3.501 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present argument and evidence in support of her challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

A review of the Veteran's marital history shows that she 
married "D" in August 1992.  On her initial claim for VA 
benefits in October 1992, she listed "D" as her spouse.  A 
disability award letter to the Veteran in April 1993 informed 
her that she was receiving additional disability benefits for 
her spouse.  In November 1994, the Veteran submitted a 
Declaration of Status of Dependents form showing her spouse 
as "G" with a marriage date of October 1994; the form did 
not include any information as to termination of her marriage 
to "D."  

In April 1995, VA sent the Veteran a letter proposing to 
reduce her compensation due to change in dependency.  She was 
requested to provide the date of divorce from "D."

Later in April 1995 the Veteran submitted a Declaration of 
Status of Dependents form showing that her divorce from "D" 
had become final in December 1994 and that she had married 
"G" in October 1994.  She included a copy of her divorce 
decree showing a final divorce date of December 28, 1994.

In a May 1995 letter, VA informed the Veteran that her claim 
for dependency for "G" was denied since her date of 
marriage to him predated the date of divorce from "D."  In 
June 1997, the Veteran submitted an incomplete Declaration of 
Status of Dependents form listing her spouse as "G" and not 
noting any prior marriages.  Later in June 1997, VA sent her 
a letter requesting a marriage certificate showing that she 
was married to "G" after December 28, 1994, the date of her 
divorce from "D."  The record shows no further 
correspondence on the subject of dependency from June 1997 
until 2004.

In August 2003, the Veteran's claims folder was transferred 
to the Salt Lake City RO from the Newark, New Jersey RO.

After an October 2004 review of the claims folder, the RO 
contacted the Veteran by telephone to verify her current 
dependency status, as "D" was still on her award as her 
spouse.  The Veteran indicated that she had divorced "D" 
"12 years ago" and had been married to two different men 
since.  During a second call to the Veteran in November 2004, 
she confirmed that she had divorced "D" in 1994, been 
married twice since, and had been single since May 2000.

In November 2004, the RO took action to reduce benefits by 
removing "D" as the Veteran's spouse effective from January 
1, 1995.  In May 2005, a letter to the Veteran informed her 
that she owed VA $14,595.00, an amount equal to the 
additional benefits she received for "D" for the period from 
January 1995 to November 2004.

In August 2005, the Committee on Waivers and Compromises 
determined that the Veteran and VA were both at fault in 
creating the overpayment.  It granted a waiver of the 
overpayment in the amount of $7,247.50; waiver of the 
remaining $7,247.00 was denied.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the Veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the Veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the Veteran's 
actions nor his or her failure to act must have contributed 
to payment pursuant to the erroneous award. 38 U.S.C.A. § 
5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).  In addition, a veteran who is 
receiving compensation must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. 
§ 3.660(a)(1).

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.501(d)(2).  The effective date of payment of benefits for 
a dependent spouse is the date of marriage, if the claim is 
received within one year, otherwise, the date notice is 
received of the dependent's existence.  38 U.S.C.A. § 
5110(f); 38 C.F.R. § 3.501(b).

The veteran was divorced from "D" in December 1994.  At the 
time of the divorce, she was receiving additional 
compensation benefits for "D" as her dependent spouse.  
Pursuant to 38 U.S.C.A. § 5112(b)(2) and 38 C.F.R. § 
3.501(d)(2), she was no longer entitled to additional 
compensation benefits for having "D" as a dependent effective 
December 31, 1994.  

The Board notes that the Veteran notified VA that she was 
divorced from "D" when requested to clarify her divorce 
date in April 1995.  The Winston-Salem, North Carolina, RO 
then erroneously failed to remove "D" as the Veteran's 
spouse on her compensation award.

The Veteran nevertheless continued to receive such additional 
benefits for "D" until the Salt Lake City RO became aware of 
the problem in October 2004.  The record reflects that the 
amount of the debt was properly calculated to account for the 
period from January 1995 to November 2004.  

The veteran argues that the debt was invalidly created 
because VA was solely at fault in the creation of the debt in 
not removing "D" from her award, and because she had no 
intention of defrauding VA.

The facts show that VA was clearly partially at fault for not 
removing "D" from the Veteran's award following notice of 
the divorce in April 1995.  This is the basis for the 
Committee on Waivers and Compromises waiving half of the 
created overpayment debt.  The question is whether the 
Veteran bears a share of the fault in the creation of the 
overpayment.

In that regard, the Board notes the veteran, after informing 
VA in April 1995 of her divorce, nevertheless continued to 
accept the additional benefits for "D" for more than nine 
additional years, without once inquiring as to why VA had not 
removed "D" as her spouse.  As the Veteran continued to 
accept benefits to which she was not legally entitled, she 
must share blame in the creation of the overpayment at issue.  
In short, the Board finds that as VA was not solely 
responsible for the Veteran being erroneously paid benefits, 
thus the debt was validly created.  38 C.F.R. § 3.500(b)(2).


ORDER

The overpayment of compensation benefits for a dependent 
spouse was properly created and the appeal is denied.


REMAND

In its August 2005 decision, the Committee on Waivers and 
Compromises denied the veteran's claim to waive overpayment 
of VA compensation in the amount of $7,247.00.  It appears 
that in addition to the veteran's disagreement with the 
creation of the debt, which the Board has determined was 
validly created, the veteran has also expressed disagreement 
with the RO's denial of waiver of overpayment of VA 
compensation in the amount of $7,247.00.  However, the 
January 2006 statement of the case and the February 2007 
supplemental statement of the case only address the validity 
of the debt issue.  The Board's reading of the notice of 
disagreement received in November 2005 and subsequent 
statements from the veteran is that she was also expressing 
disagreement with the August 2005 decision denying the 
veteran's claim to waive overpayment of the remaining 
$7,247.00.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
the waiver of overpayment issue so that the Veteran may have 
the opportunity to file a timely substantive appeal if she 
wishes to complete an appeal on the waiver issue.  Manlincon 
v. West, 12, Vet. App. 238 (1999).

Additionally, the Board notes that the October 2005 financial 
statement from the Veteran is more than three years old.  As 
her circumstances may have since changed, new financial 
information would be needed in order to adjudicate the waiver 
issue if it is perfected on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an updated financial status 
report from the Veteran.

2.  With regard to the claim for 
entitlement to a waiver of recovery of an 
overpayment of service-connected 
compensation benefits, appropriate action 
should be taken pursuant to 38 C.F.R. § 
19.26 in response to the November 2005 
notice of disagreement, including issuance 
of an appropriate statement of the case, 
so the veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


